Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed an amendment on 12/27/2020 amending claims 1, 2, 4, 11, 17-18 and 20 (claim 11 was further amended on 1/20/2021), no new cancellation or adding to the claim was introduced.
In virtue of this communication, claims 1- 20 are currently pending in the instant application.  

Response to Remarks
Regarding the Title Objection, Applicant has updated the title on 12/27/2020 with a more descriptive one. The new title is acknowledged and entered, the Title Objection has been withdrawn accordingly. 
Regarding the 35 USC § 102 rejection of claims 1-5 and 10-20, Applicant amends independent claims 1, 11 and 17, reveals the paragraphs and diagrams from Application Specification for the support of the amended claim language (Applicant indicates Fig. 4 has been annotated with blue color boxes, however, all USPTO documents have been converted to black and white. Nevertheless, Examiner is able to understand Applicant’s illustration and argument based on the now gray-shadowed box) , and submits applied reference Yoon (US 20170193899 A1) fails to render the amended claim language obvious. The amendments and remarks have been fully considered, Examiner respectfully disagrees as Applicant has misinterpreted the teachings of Yoon Fig. 4. 
Yoon Fig. 3 (similar to Application Specification Fig. 1) teaches a display panel with display data supplied through its rows (scan lines 1-to-n, S1..Sn) and columns (data lines 1-to-m, D1..Dm). Yoon Fig. 5 simply shows supplying data to a pixel cell during a single 1-row and 1-column period. To refresh a full frame, all rows and all columns of the display needs to be updated. When Yoon Fig. 5 is applied to a row with multiple columns (Dj=D1...Dm), Yoon Fig. 5 pulse T3 will be repeated for each and every data column Dj, which is more than one. 
Examiner thus maintains prior art Yoon continues to render the amended claims obvious. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon; SungWook et al. (US 20170193899 A1, made of record in the IDS submitted on 6/30/2020) 
As to claim 1, Yoon discloses a display device (Fig. 3) comprising: 
a plurality of pixels respectively coupled to first scan lines, second scan lines and data lines (Fig.4A-4B: [0045-50] scan signal Si, sense signal sense, data line Dj); and a scan driver to supply first scan signals to the first scan lines and second scan signals to the second scan lines ([0042] The scan driving unit 12 may apply a gate turn-on voltage to the scan lines S1 to Sn included in the panel 10 in response to the scan control signal CONT1 provided from the timing control unit 11. The scan driving unit 12 may control whether to turn on a cell transistor to apply a grayscale voltage, to be applied to each of the plurality of subpixels PX, to a pixel corresponding to the cell transistor through the applying of the gate turn-on voltage. Further, the scan driving unit 12 may provide the sensing signal “sense” for the external compensation scheme to the plurality of subpixels PX included in the panel 10), wherein each of the pixels (Figs. 4A-B) includes:  
a first transistor (DT) having a gate electrode connected to a first node, one electrode connected to a first power line, and other electrode connected to a second node (as shown in Figs. 4A-B) ;  
a second transistor (ST1) having a gate electrode connected to a first scan line, one electrode connected to a data line, and other electrode connected to the first node (as shown in Fig. 4A), the second transistor being turned on in a first time period of a frame when the first scan signal is applied (Fig. 5 Timing diagram: T1. 
Notice Fig. 5 indicates the timing for a pixel in a particular row and a particular column of a frame. To refresh a full frame, all rows and all columns of the display are updated ); a third transistor (ST2) having a gate electrode connected to a second scan line, one electrode connected to the second node, and other electrode connected to an initialization line (as shown in Fig. 4A), the third transistor being turned on in the first time period and at least two second time periods of the frame when the second scan signals are applied (Fig. 5 Timing diagram: Multiple T3 periods. When Yoon Fig. 5 is applied to a row with multiple columns (Dj=D1...Dm), Yoon Fig. 5 pulse T3 will be repeated for each and every data column Dj. For example, the first and second Data periods with Dj (j=1 and 2) );  
a storage capacitor having one electrode connected to the first node and other electrode connected to the second node (CST as shown in Figs. 4A-B); and 
a light emitting diode having an anode connected to the second node and a cathode connected to a second power line (OLED as shown in Figs. 4A-B), 
wherein the number of the first and second scan signals applied to the pixel during the frame is different from each other (Fig. 5 Timing diagram). 

As to claim 2, Yoon discloses the display device of claim 1, wherein, in each of the second time periods, a difference between an initialization voltage applied to the initialization line and a second power voltage applied to the second power line is lower than a light emitting threshold voltage of the light emitting diode ([0024]
... there is provided a control method of a display device including a sensing transistor configured to perform a sensing operation, an organic light-emitting diode and a driving transistor configured to control a current for light emission of the organic light-emitting diode, the method including: when controlling the organic light-emitting diode to be turned off while the sensing transistor is turned on, setting a reference voltage provided to the sensing transistor to have a lower level than a threshold voltage of the organic light-emitting diode, enabling a sensing signal to turn on the sensing transistor, and applying the reference voltage to an anode of the organic light-emitting diode in response to the sensing signal. See also Fig. 6). 

As to claim 3, Yoon discloses the display device of claim 2, wherein, in the first time period, a data signal corresponding to the frame is applied to the data line (Figs. 4 and 5). .

As to claim 4, Yoon discloses the display device of claim 3, wherein, in the first time period and the second time periods, the light emitting diode is in a non-light emitting state, and  the light emitting diode emits light at a luminance corresponding to the data signal when both the second transistor and the third transistor are in a turn-off state in the frame ([0061] FIG. 6 is a flowchart illustrating an operation of the subpixel shown in FIG. 4B). 

As to claim 5, Yoon discloses the display device of claim 4, wherein the frame is defined by a period of time from the time when the second transistor and the third transistor are turned on simultaneously to the next time when the second transistor and the third transistor are turned on again simultaneously ([0044]
Hereinafter, a structure and an operation of the subpixel in accordance with an embodiment of the present disclosure will be described in detail. The operation of the subpixel will be described with reference to FIG. 4A to FIG. 5. Notice Fig. 5 shows a snapshot of a periodic signal).  

As to claim 10, Yoon discloses the display device of claim 1, wherein the pixel further comprises a boosting capacitor having one electrode connected to the anode of the light emitting diode and other electrode connected to the initialization line (Figs. 4A-B: CST connects one electrode to the anode of the light emitting diode and other electrode connected to the initialization line, as all nodes within the same circuit are interconnected). 

As to claim 11, Yoon discloses a display device (Fig. 3) comprising: a plurality of pixels respectively coupled to first scan lines, second scan lines and data lines; and a scan driver to supply first scan signals to the first scan lines and second scan signals to the second scan lines, wherein each of the pixels includes 
a first transistor having a gate electrode connected to a first node, one electrode connected to a first power line, and other electrode connected to a second node;  
a second transistor having a gate electrode connected to a first scan line, one electrode connected to the second node, and other electrode connected to a data line, the second transistor being turned on in a first time period of a frame when the first scan signal is applied; a third transistor having a gate electrode connected to a second scan line, one electrode connected to an initialization line, and other electrode connected to the first node, the third transistor being turned on in the first time period and at least one second time period of the frame when the second scan signal is applied; a storage capacitor having one electrode connected to the first node and other electrode connected to the second node; and a light emitting diode having an anode connected to the second node and a cathode connected to a second power line, wherein the number of the first and second scan signals applied to the pixel during the frame is different from each other (The preceding limitation is the same as that of claim 1, with just second transistor connection nodes renamed, it is thus rejected on similar grounds as claim 1) 

As to claims 12-16, the limitations are similar to those of claims 2-5 and 10, respectively. Claims 12-16 are rejected on similar grounds as claims 2-5 and 10, respectively. 

As to claims 17-19, Yoon teaches the display device operated by the driving method of the present claims as detailed in rejection of claims 1-3 above, respectively. 
Therefore claims 17-19 are rejected on the same grounds as claims 1-3, respectively. 

As to claim 20,  Yoon teaches the display device operated by the driving method of the present claim as detailed in rejection of claims 4 and 5 above. 
Therefore claim 20 is rejected on the same grounds as claims 4 and 5. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-9 are rejected under 103 as being unpatentable over Yoon in view of Kim; Jin-Woo (US 20170039952 A1, made of record in the IDS submitted on 6/30/2020) 
As to claim 6, Yoon discloses the display device of claim 1.
Yoon fails to directly disclose the display device comprising a mobility sensing unit. 
However, in a similar field of endeavor, Kim discloses a display device comprising a mobility sensing unit connected to the initialization line in a mobility sensing period ([0059-63] Referring to FIG. 3, the readout circuit 500 may include an analog-digital converter 510, a current-voltage converter 530, and a switching circuit. ... The switching circuit may connect the readout line RL(j/2) to the current-voltage converter 530 and connect the current-voltage converter 530 to the analog-digital converter 510 in order to sense the mobility of the driving transistor during the current sensing period). 
It would have been obvious to one of ordinary skill in the art to combine Kim's mobility sensor with Yoon‘s display device, because the sensor provides “an organic light emitting display device capable of increasing the opening ratio of the display panel and improving the display quality”, as revealed by Kim in [0007]. 

As to claim 7, Kin further discloses the display device of claim 6, wherein the mobility sensing unit comprises a capacitor connected between an inversion terminal and an output terminal of the amplifier; and an analog-to-digital converter connected to the output terminal of the amplifier (as shown in Fig. 3), wherein, in the mobility sensing period, the initialization line is connected to the inversion terminal of the amplifier ([0037-0038]). 

As to claim 8, Yoon discloses the display device of claim 1.
Yoon fails to directly disclose the display device comprising a threshold voltage sensing unit.  
However, in a similar field of endeavor, Kim discloses a display device comprising 
a threshold voltage sensing unit connected to the initialization line in a threshold voltage sensing period ([0092] In one example embodiment, one pixel of the first through third pixels may receive a first data voltage as the data signal during a voltage sensing period and a current sensing period. The other pixels among the first and third pixels may receive a second voltage corresponding to a black data (e.g., no light emission) as the data signal during the voltage sensing period and the current sensing period because the threshold voltage or the mobility of one driving transistor (e.g., only one driving transistor) can be sensed via the readout line RL(j/3) during one voltage sensing period or one current sensing period). 
It would have been obvious to one of ordinary skill in the art to combine Kim's threshold voltage sensor with Yoon‘s display device,  since the sensor provides “an organic light emitting display device capable of increasing the opening ratio of the display panel and improving the display quality”, as revealed by Kim in [0007]. 

As to claim 9, Kim further discloses the display device of claim 8, wherein the threshold voltage sensing unit comprises an analog-to-digital converter connected to one electrode of the capacitor, wherein, in the threshold voltage sensing period, the initialization line is connected to the reference voltage terminal, then the initialization line is connected to one electrode of the capacitor ([0037] FIGS. 6 and 7 are diagrams for describing an operation of an organic light emitting display device of FIG. 1 during a voltage sensing period. [0038] FIGS. 8 and 9 are diagrams for describing an operation of an organic light emitting display device of FIG. 1 during a current sensing period).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873.  The examiner can normally be reached on 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WING H CHOW/Examiner, Art Unit 2621